                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


JUSTIN R. BAKKER,

                      Plaintiff,
                                                   Case No. 19 C 5586
           v.
                                                Judge Harry D. Leinenweber
MOKENA FIRE PROTECTION
DISTRICT,

                      Defendant.


                      MEMORANDUM OPINION AND ORDER

     Defendant Mokena Fire Protection District brings a Motion to

Dismiss    (Dkt.     No.      10)      under     Federal    Rule       of    Civil

Procedure 12(b)(6).     For     the    reasons   stated    herein,     the   Court

grants the Defendant’s Motion. Plaintiff Justin Bakker’s Complaint

(Dkt. No. 1) is dismissed with prejudice.

                                I.    BACKGROUND

     Justin Bakker (“Bakker”) was a firefighter paramedic for the

Mokena    Fire     Protection        District    (“Mokena”),       a    municipal

corporation that provides emergency and fire services to Mokena,

Frankfort, Orland Park, and Homer Glen. (Compl. ¶¶ 4, 11, Dkt. No.

1.) He alleges that on three occasions, between December 2015 and

August 2018, supervisors made comments to him that constituted

continuous acts of sexual harassment and discrimination. Bakker

alleges that the Defendant targeted him by calling his sexual
orientation into question. Bakker is heterosexual. (Compl. ¶¶ 34,

35).

       First, in December 2015, Bakker’s supervisor, Assistant Chief

Cirelli (“Cirelli”), overheard that Bakker planned to rent his

house to another firefighter. In response, Cirelli said, “Well at

least someone will be getting some action in that house. Well at

least someone will be getting some action with a girl, at least.”

(Compl. ¶¶ 12, 13.) Bakker complained to his union representative;

a week later, during a meeting, Mokena’s fire chief assured Bakker

that Cirelli’s behavior was unacceptable and said it would not

happen again. (Compl. ¶¶ 15–17.)

       Second, on July 4, 2018, during Mokena’s July Fourth parade,

firefighters discussed Mokena’s first Queer Pride parade. (Compl.

¶ 18.) They also discussed special uniform shirts the firefighters

would receive for cancer month and for supporting the military.

(Compl. ¶¶ 18–20.) During this discussion, Mokena’s President of

the Board of Trustees, William Haas (“Haas”), said to Bakker in

front of his colleagues that Haas was “going to get [Bakker] a

rainbow-colored shirt and that [Bakker] would wear it with all

kinds of pride.” (Compl. ¶ 21.) Bakker again contacted his union

representative and later saw Haas meet privately with Mokena’s

fire chief, but no further action was taken. (Compl. ¶¶ 22–24.)




                                - 2 -
      Finally, on August 21, 2018, Bakker and nine colleagues

attended a training session regarding fire alarm panels used in

retirement homes. (Compl. ¶¶ 25, 26.) The fire marshal, Mark

Sickles (“Sickles”), taught the session. (Compl. ¶ 25.) Sickles

said that the department attaches a sheet of paper on the front of

the panel explaining how the fire department uses the panel.

(Compl. ¶ 27.) Because there were apparently different pieces of

paper posted for different panel users—retirement home staff, the

alarm company, and the fire department—Bakker suggested that it

might be easier to understand if the different pieces of paper

were different colors. (Compl. ¶ 28.) In response, Sickles said,

“How about we change the color to pink just for you, you like that

color don’t you,” and told Bakker to “shut up.” (Compl. ¶¶ 29,

30.) Several hours later, Sickles, the Mokena fire chief, Bakker,

and Bakker’s union representative met to discuss this comment.

(Compl. ¶ 31.) Sickles admitted to his remark and apologized for

it. (Compl. ¶ 32.) Bakker alleges that he informed the fire chief

that he believed he was being targeted “immediately after” this

incident      and   that   these   three   incidents   called   his    sexual

orientation into question. (Compl. ¶ 34.)

      On June 5, 2019, Bakker filed a Charge of Discrimination with

the   Equal    Employment    Opportunity     Commission   (“EEOC”)    against

Mokena, alleging sex discrimination and sexual harassment. (EEOC



                                     - 3 -
Compl., Ex. A to Compl., Dkt. No. 1.) On June 24, 2019, the EEOC

dismissed Bakker’s claim, entitling him to file an action in this

Court within 90 days. (EEOC Dismissal, Ex. B to Compl., Dkt. No.

1.) See also 42 U.S.C. § 2000e–5(f)(1). Bakker filed the action in

this Court on August 19, 2019, alleging sex discrimination under

Title    VII    of   the   Civil      Rights   Act    of   1964    and   intentional

infliction of emotional distress.

                                II.    LEGAL STANDARD

        A 12(b)(6) motion to dismiss challenges the sufficiency of

the complaint.        Christensen v. Cty. of Boone, 483 F.3d 454, 457

(7th     Cir.   2007).     To    overcome        a   motion   to    dismiss    under

Rule 12(b)(6), a complaint must “state a claim to relief that is

plausible on its face.” Adams v. City of Indianapolis, 742 F.3d

720, 728 (7th Cir. 2014) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). A claim has facial plausibility “when the

pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

U.S. at 570). When considering a 12(b)(6) motion to dismiss, the

Court must “accept[] as true all well-pleaded facts alleged, and

draw[] all possible inferences in [the plaintiff’s] favor.” Tamayo

v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).




                                         - 4 -
                                     III. DISCUSSION

                                A.     Title VII Claim

       Bakker alleges three discriminatory acts in violation of

Title VII. Defendants argue two of those incidents are time-barred.

For Title VII purposes, there are two types of discriminatory acts:

“discrete”        acts   and    acts      contributing        to        a       hostile     work

environment. Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101,

110–18    (2002). Each         discrete    act    is    a   “separate              actionable

unlawful employment practice” that “starts a new clock for filing

charges.” Lucas v. Chicago Transit Auth., 367 F.3d 714, 723 (7th

Cir.     2004).    Discrete      acts     falling      outside          the       statute    of

limitations are barred even if they relate to other acts falling

within the statute of limitations. Id. Acts contributing to a

hostile work environment are different, and if a plaintiff can

demonstrate        separate     incidents     are      part        of       a     “continuing

violation,” the incidents are considered “part of one unlawful

employment practice.” Morgan, 536 U.S. at 115. When this occurs,

if an act “contributing to the claim occurs within the filing

period, the entire time period of the hostile environment may be

considered by a court for the purposes of determining liability.”

Id. at 117.

       “Section 2000e–5(e)(1) requires that a Title VII plaintiff

file a charge with the Equal Employment Opportunity Commission



                                          - 5 -
(EEOC)   either   180    or    300    days    ‘after   the    alleged      unlawful

employment    practice        occurred.’” Morgan, 536         U.S.    at    104–05

(2002) (citing 42 U.S.C. § 2000e–5). Bakker submitted his EEOC

charge   on   June   5,       2019.   Accordingly,      any     instance     of   a

discriminatory act or unlawful employment practice before 300 days

earlier, August 9, 2018, is time-barred unless Bakker can establish

that the three incidents were part of a continuing violation.

     In evaluating incidents alleged to be part of a continuing

violation, courts should consider whether the acts “involved the

same type of employment actions, occurred relatively frequently,

and were perpetrated by the same managers.” Morgan, 536 U.S. at

120 (internal quotations omitted). Acts “so discrete in time or

circumstances     that    they   do    not    reinforce      each   other   cannot

reasonably be linked together into a single chain . . . to defeat

the statute of limitations.” Lucas, 367 F.3d at 727.

     Bakker’s Complaint alleges three incidents over the course of

two and a half years. All three incidents involved the same type

of inappropriate conduct, but each incident involved a different

manager. And although the latter two incidents occurred within the

space of about a month, about two and a half years separated the

first and second incidents. This is too long a gap to support a

continuing violation. See Selan v. Kiley, 969 F.2d 560, 567 (7th

Cir. 1992) (“Almost two years passed between [incidents]. This



                                      - 6 -
considerable    separation    weighs      heavily   against   finding   a

continuing violation.”). Accordingly, the December 2015 incident

cannot be included as a continuing violation. Finally, the July

and   August   2018   incidents   involved    different   managers   and,

although they were similar situations, the occurrence was not

relatively frequent, and this weighs against allowing the July

2018 incident to count as a continuing violation. Thus, the Court

finds the December 2015 and July 2018 incidents time-barred.

      Next, the Court considers whether the August 2018 incident is

independently actionable. To succeed on a hostile work environment

claim, a plaintiff must show: (1) he was subject to unwelcome

harassment; (2) the harassment was based on sex; (3) the harassment

was so severe or pervasive as to alter the conditions of employment

and create a hostile or abusive working environment; and (4) there

is a basis for employer liability. Gates v. Bd. of Educ. of the

City of Chicago, 916 F.3d 631, 636 (7th Cir. 2019). Here, the third

element is dispositive.

      The test for this third element—whether harassment was severe

enough to create a hostile work environment—has two components: a

subjective and an objective test. Rodgers v. Western-Southern Life

Ins. Co., 12 F.3d 668, 674 (7th Cir. 1993). If a plaintiff “does

not subjectively perceive the environment to be abusive, the

conduct has not actually altered the conditions of the victim’s



                                  - 7 -
employment, and there is not a Title VII violation.” Harris v.

Forklift Sys., Inc., 510 U.S. 17, 21–22 (1993). To determine

whether “a particular work environment is objectively offensive,

[courts] must consider the severity of the conduct, its frequency,

whether it is merely offensive as opposed to physically threatening

or humiliating, and whether it unreasonably interfered with an

employee’s work performance.” Swyear v. Fare Foods Corp., 911 F.3d

874, 881 (7th Cir. 2018). Bakker’s Complaint alleges that Bakker

was so affected by the harassment that he took medical leave, and

the Defendant does not challenge the subjectivity ground. Thus,

the Court focuses only on the objective test.

     The Seventh Circuit set a high bar to establish an objectively

hostile work environment. Courts “assume employees are generally

mature individuals with the thick skin that comes from living in

the modern world.” Swyear, 911 F.3d at 881. Employers “generally

do not face liability for off-color comments, isolated incidents,

teasing, and other unpleasantries that are, unfortunately, not

uncommon   in   the   workplace.”    Id.    Jokes   that   are   “crude”   and

“immature” do not create employer liability, even though the jokes

are “boorish,” inappropriate, and in poor taste. Id.

     Bakker argues that whether the August 2018 incident created

a hostile work environment is a question of fact better left for

a jury or considered at summary judgment. But at the motion to



                                    - 8 -
dismiss stage, courts must consider whether the facts alleged allow

a   reasonable    inference   that    a     defendant   is   liable   for    the

misconduct alleged; the claim must be plausible on its face. Iqbal,

556 U.S. at 678. Even if everything Bakker claims is true, the

August 2018 incident on its own falls far short of the Seventh

Circuit’s high bar for establishing employer liability. See e.g.,

Swyear, 911 F.3d at 881 (“high bar” for establishing objectively

hostile work environment); Hilt-Dyson v. City of Chicago, 282 F.3d

456, 463 (7th Cir. 2002) (“occasional vulgar banter, tinged with

sexual innuendo of coarse or boorish workers generally does not

create a work environment that a reasonable person would find

intolerable”). The set of facts stated in Bakker’s Complaint

provides no possible path to employer liability. Accordingly, the

Title VII claim must fail. Further, because the December 2015 and

July 2018 incidents are time-barred and because the August 2018

incident alone cannot establish liability, the Title VII claims

must be dismissed with prejudice.

         B.    Intentional Infliction of Emotional Distress

      Bakker     further   claims    that    these   three   incidents      were

“extreme and outrageous,” and that because of them he now suffers

from post-traumatic stress disorder, depression, anxiety, panic

attacks, sleeplessness, and “other psychological and physiological

ailments and infirmities.” (Compl. ¶¶ 38, 40.) He also claims that



                                     - 9 -
Mokena, through its employees, intended to inflict distress on

Bakker, and knew that Mokena employees’ conduct would have a high

probability of causing Bakker severe distress. Accordingly, Bakker

brings a claim for intentional infliction of emotional distress

(“IIED”).

     The Illinois Human Rights Act (“IHRA”) prohibits employers

from engaging in sex discrimination and sexual harassment. 775

Ill. Comp. Stat. 5/2-102(A), (D). “The IHRA preempts all state law

claims seeking redress for a civil rights violation within the

meaning of that statute.” Krocka v. City of Chicago, 203 F.3d 507,

516 (7th Cir. 2000). This includes IIED claims. Id. When facts

stated in an IIED claim are the same facts the plaintiff relies on

in his discrimination or harassment claim, the IHRA preempts the

IIED claim. Quantock v. Shared Mktg. Servs., 312 F.3d 899, 905

(7th Cir. 2002). If the sexual harassment claims and the tort

claims are “inextricably linked,” the plaintiff must bring the

claims before the Illinois Human Rights Commission. Id.

     Bakker argues that the set of facts supporting his IIED claim

is different from the set of facts supporting his harassment claim.

He asserts that “repeated name calling,” “ignoring Plaintiff’s

repeated complaints,” and “embarrassing the Plaintiff in front of

other co-employees” are practices that create one claim, and that

the “action of terminating the Plaintiff or creating an environment



                              - 10 -
so pervasively hostile it required him to take medical leave from

his work place” are facts creating a separate claim. (Resp. at 9,

Dkt. No. 13.)

     This argument is strange and hard to follow. It fails for two

reasons. First, Bakker’s Complaint makes no mention of any kind of

termination; the first time Bakker references termination is in

his response brief. See Car Carriers, Inc. v. Ford Motor Co., 745

F.2d 1101, 1107 (7th Cir. 1984) (“[I]t is axiomatic that the

complaint may not be amended by the briefs in opposition to a

motion to dismiss.”) Even if Bakker’s alleged termination involved

a set of facts not inextricably linked to the facts involved with

Bakker’s alleged harassment, he cannot raise the issue for the

first time in a response brief. Therefore, to the extent Bakker

alleges termination, the Court will disregard it.

     Second, it is obvious that Bakker’s Title VII claim and his

IIED claim are rooted in the same set of facts. Without the three

incidents Bakker cites in his Complaint, there are no facts to

support an IIED claim. He presents the same three incidents to

support   his   Title   VII   claim.   Thus,   the   two   are   inextricably

intertwined. Accordingly, the Court finds that the IHRA preempts

Bakker’s IIED claim, and it must be dismissed.




                                  - 11 -
                             IV.   CONCLUSION

     For     the   reasons   stated   herein,   Defendant   Mokena   Fire

Protection District’s Motion to Dismiss (Dkt. No. 10) is granted.

Plaintiff Justin Bakker’s Complaint (Dkt. No. 1) is dismissed with

prejudice.


IT IS SO ORDERED.




                                        Harry D. Leinenweber, Judge
                                        United States District Court

Dated: 3/9/2020




                                   - 12 -
